ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury of first degree burglary, § 569.160, RSMo 1986. The court sentenced him in accordance with the jury’s assessment to a prison term of five years. We affirm. We have reviewed the record and find the claims of error to be without merit. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting *126forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).